EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brendan Dix on 1/11/2022.

Regarding the Claims:

Regarding Claim 1, the claim is amended as follows:
1. A support assembly for standing on by a person hunting 5from a tree, the support assembly being configured to be removably securable to a tree, the support assembly including: 
a platform having a perimeter edge, the perimeter edge including a front edge, a rear edge, a first lateral edge and a second lateral edge, the platform having a top surface, a bottom surface and an outer surface positioned 10between the top and bottom surfaces, the rear edge being straight extending between the first lateral edge and the second lateral edge; 
the first and second lateral edges each including: 
a front section abutting the front edge; and 
a rear section abutting the rear edge, the rear section including a toe 15receiver, the toe receiver being formed between a bend in the outer surface of the rear section , the bend being positioned nearer to the rear edge than a midpoint of the respective lateral edge.

	
Allowable Subject Matter
Claims 1-12 are allowed as amended by the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance: The prior art, either alone or in combination, do not teach the toe receiver being formed between a bend in the outer surface of the rear section and an end of the rear edge, wherein the toe receiver is a wing that fully extends outwardly farther than a remaining portion of the respective lateral edge which extends from the bend to the front edge, wherein the bend is positioned nearer to the rear edge than a midpoint of the respective lateral edge, in combination with the other claimed elements and relationships.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632